Exhibit 10.2
AMENDMENT Nº 5 TO LETTER OF AGREEMENT DCT-026/2003
This Amendment No. 5 to Letter of Agreement DCT-026/2003, dated as of March 6,
2008 (“Amendment 5”) relates to Letter Agreement DCT-026/2003 between Embraer —
Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue Airways
Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 5 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 5 sets forth the further agreement between Embraer and Buyer
relative to [***] , among other things. All capitalized terms used in this
Amendment 5 and not defined herein shall have the meaning given in the Purchase
Agreement, and in case of any conflict between this Amendment 5 and the Letter
Agreement, the terms of this Amendment 5 shall control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. [***]
Pursuant to that Amendment No. 4 to Letter of Agreement DCT-026/2003, dated as
of October 17, 2007 (“Amendment 4”), [***]:
     (a) [***]
     (b) [***]
All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 5, shall remain in full force and effect
without any change.
[Signature page follows]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers,
have entered into and executed this Amendment 5 to the Letter Agreement to be
effective as of the date first written above.

                     
 
                    Embraer — Empresa Brasileira de Aeronáutica S.A.      
JetBlue Airways Corporation
 
                   
By:
  /s/ Mauro Kern Junior       By:   /s/ Mark D. Powers    
 
                   
Name:
  Mauro Kern Junior       Name:   Mark D. Powers    
Title:
  Executive Vice President
Airline Market       Title:   Senior Vice President and Treasurer    
 
                   
By:
  /s/ José Luís D. Molina                
 
                   
Name:
  José Luís D. Molina                
Title:
  Vice President Contracts                
 
  Airline Market                
 
                   
Date:
  March 6, 2008       Date:   March 6, 2008    
Place:
          Place:   Forest Hills, NY USA    
 
                   
 
                   
Witness:
          Witness:   /s/ Adam L. Schless    
 
                   
Name:
          Name:   Adam L. Schless    
 
                   

 